Opinion by
Hurt, J.
§ 391. Distress warrant; petition must be filed, tvhen. The distress warrant was made returnable to the “ January” term of the county court of Palls county, but at the subsequent trial of the cause was so amended, under order of the court, as to substitute Pebruary for January. Plaintiff, in the distress warrant, filed his petition on the 7th of April. A motion was made to dismiss the petition because not filed at the proper time. This motion was overruled. Held, error. Where a party sues out a distress warrant he must file his petition on or before the appearance day of the court to which the warrant is returnable. [Rev. Stats, arts. 3114, 3115, 3120; Braley v. Bailey (Ct. App.), post, p. 434.]
Reversed and dismissed.